--------------------------------------------------------------------------------

Exhibit 10.9


EXECUTION VERSION
 
INDEMNITY AGREEMENT
 
THIS INDEMNITY AGREEMENT (this “Agreement”) is made as of May 14, 2018, by and
between Trinity Merger Corp., a Delaware corporation (the “Company”), and
Gregory S. Dickhens (“Indemnitee”).
 
RECITALS
 
WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of such corporations;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and any of its subsidiaries
from certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among publicly traded corporations and other
business enterprises, the Company believes that, given current market conditions
and trends, such insurance may be available to it in the future only at higher
premiums and with more exclusions. At the same time, directors, officers and
other persons in service to corporations or business enterprises are being
increasingly subjected to expensive and time-consuming litigation relating to,
among other things, matters that traditionally would have been brought only
against the Company or business enterprise itself. The Amended and Restated
Certificate of Incorporation (the “Charter”) and the Bylaws (the “Bylaws”) of
the Company require indemnification of the officers and directors of the
Company. Indemnitee may also be entitled to indemnification pursuant to
applicable provisions of the Delaware General Corporation Law (“DGCL”). The
Charter, Bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the Board,
officers and other persons with respect to indemnification, hold harmless,
exoneration, advancement and reimbursement rights;
 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;
 
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, hold harmless, exonerate and to advance
expenses on behalf of, such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so protected against liabilities;
 
WHEREAS, this Agreement is a supplement to and in furtherance of the Charter and
Bylaws and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder;
 
WHEREAS, Indemnitee may not be willing to serve as an officer or director,
advisor or in another capacity without adequate protection, and the Company
desires Indemnitee to serve in such capacity. Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Company on the condition that Indemnitee be so indemnified; and
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and subject to the provisions of the letter agreement dated as of May 14,
2018, the Company and Indemnitee do hereby covenant and agree as follows:
 

--------------------------------------------------------------------------------

TERMS AND CONDITIONS
 
1.   SERVICES TO THE COMPANY. In consideration of the Company’s covenants and
obligations hereunder, Indemnitee will serve or continue to serve as an officer,
director, advisor, key employee or in any other capacity of the Company, as
applicable, for so long as Indemnitee is duly elected or appointed or retained
or until Indemnitee tenders Indemnitee’s resignation or until Indemnitee is
removed. The foregoing notwithstanding, this Agreement shall continue in full
force and effect as provided in Section 17. This Agreement, however, shall not
impose any obligation on Indemnitee or the Company to continue Indemnitee’s
service to the Company beyond any period otherwise required by law or by other
agreements or commitments of the parties, if any.
 
2.   DEFINITIONS. As used in this Agreement:
 
(a) References to “agent” shall mean any person who is or was a director,
officer or employee of the Company or a subsidiary of the Company or other
person authorized by the Company to act for the Company, to include such person
serving in such capacity as a director, officer, employee, advisor, fiduciary or
other official of another corporation, partnership, limited liability company,
joint venture, trust or other enterprise at the request of, for the convenience
of, or to represent the interests of the Company or a subsidiary of the Company.
 
(b) The terms “Beneficial Owner” and “Beneficial Ownership” shall have the
meanings set forth in Rule 13d-3 promulgated under the Exchange Act (as defined
below) as in effect on the date hereof.
 
(c) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:
 
(i)   Acquisition of Stock by Third Party. Other than an affiliate of HN
Investors LLC (the “Sponsor”), any Person (as defined below) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing fifteen percent (15%) or more of the combined voting power of the
Company’s then outstanding securities entitled to vote generally in the election
of directors, unless (1) the change in the relative Beneficial Ownership of the
Company’s securities by any Person results solely from a reduction in the
aggregate number of outstanding shares of securities entitled to vote generally
in the election of directors, or (2) such acquisition was approved in advance by
the Continuing Directors (as defined below) and such acquisition would not
constitute a Change in Control under part (iii) of this definition;
 
(ii)  Change in Board of Directors. Individuals who, as of the date hereof,
constitute the Board, and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two thirds of the directors then still in office who were directors on
the date hereof or whose election for nomination for election was previously so
approved (collectively, the “Continuing Directors”), cease for any reason to
constitute at least a majority of the members of the Board;
 
(iii) Corporate Transactions. The effective date of a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses (a
“Business Combination”), in each case, unless, following such Business
Combination: (1) all or substantially all of the individuals and entities who
were the Beneficial Owners of securities entitled to vote generally in the
election of directors immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 51% of the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more Subsidiaries (as defined below)) in
substantially the same proportions as their ownership immediately prior to such
Business Combination, of the securities entitled to vote generally in the
election of directors; (2) other than an affiliate of the Sponsor, no Person
(excluding any corporation resulting from such Business Combination) is the
Beneficial Owner, directly or indirectly, of 15% or more of the combined voting
power of the then outstanding securities entitled to vote generally in the
election of directors of the surviving corporation except to the extent that
such ownership existed prior to the Business Combination; and (3) at least a
majority of the Board of Directors of the corporation resulting from such
Business Combination were Continuing Directors at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination;
 

--------------------------------------------------------------------------------

(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement or series of agreements for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than factoring the Company’s current receivables or escrows due
(or, if such stockholder approval is not required, the decision by the Board to
proceed with such a liquidation, sale, or disposition in one transaction or a
series of related transactions); or
 
(v)  Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or any successor rule) (or a response to any similar item on any similar
schedule or form) promulgated under the Exchange Act (as defined below), whether
or not the Company is then subject to such reporting requirement.
 
(d) “Corporate Status” describes the status of a person who is or was a
director, officer, trustee, general partner, manager, managing member,
fiduciary, employee or agent of the Company or of any other Enterprise (as
defined below) which such person is or was serving at the request of the
Company.
 
(e) “Delaware Court” shall mean the Court of Chancery of the State of Delaware.
 
(f) “Disinterested Director” shall mean a director of the Company who is not and
was not a party to the Proceeding (as defined below) in respect of which
indemnification is sought by Indemnitee.
 
(g) “Enterprise” shall mean the Company and any other corporation, constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger to which the Company (or any of its wholly owned
subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, trustee, general
partner, managing member, fiduciary, employee or agent.
 
(h) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
(i) “Expenses” shall include all direct and indirect costs, fees and expenses of
any type or nature whatsoever, including, without limitation, all reasonable
attorneys’ fees and costs, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, fees of private investigators and
professional advisors, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, fax transmission charges, secretarial
services and all other disbursements, obligations or expenses in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, settlement or appeal of, or otherwise
participating in, a Proceeding (as defined below), including reasonable
compensation for time spent by Indemnitee for which he or she is not otherwise
compensated by the Company or any third party. Expenses also shall include
Expenses incurred in connection with any appeal resulting from any Proceeding
(as defined below), including without limitation the principal, premium,
security for, and other costs relating to any cost bond, supersede as bond, or
other appeal bond or its equivalent. “Expenses,” however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.
 
(j)  References to “fines” shall include any excise tax assessed on Indemnitee
with respect to any employee benefit plan; references to
“serving at the request of the Company” shall include any service as a director,
officer, employee, agent or fiduciary of the Company which imposes duties on, or
involves services by, such director, officer, employee, agent or fiduciary with
respect to an employee benefit plan, its participants or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan, Indemnitee shall be deemed to have acted in a manner
“not opposed to the best interests of the Company” as referred to in this
Agreement.
 
(k) “Independent Counsel” shall mean a law firm or a member of a law firm with
significant experience in matters of corporation law and that neither presently
is, nor in the past five years has been, retained to represent: (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements); or (ii) any other party
to the Proceeding (as defined below) giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.
 

--------------------------------------------------------------------------------

(l)  The term “Person” shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act as in effect on the date hereof; provided, however,
that “Person” shall exclude: (i) the Company; (ii) any Subsidiaries (as defined
below) of the Company; (iii) any employment benefit plan of the Company or of a
Subsidiary (as defined below) of the Company or of any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company; and (iv) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or of a Subsidiary (as defined below) of the Company or of a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
 
(m) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative or investigative or related nature, in which
Indemnitee was, is, will or might be involved as a party or otherwise by reason
of the fact that Indemnitee is or was a director or officer of the Company, by
reason of any action (or failure to act) taken by Indemnitee or of any action
(or failure to act) on Indemnitee’s part while acting as a director or officer
of the Company, or by reason of the fact that Indemnitee is or was serving at
the request of the Company as a director, officer, trustee, general partner,
managing member, fiduciary, employee or agent of any other Enterprise, in each
case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
expenses can be provided under this Agreement.
 
(n) The term “Subsidiary,” with respect to any Person, shall mean any
corporation, limited liability company, partnership, joint venture, trust or
other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.
 
3.   INDEMNITY IN THIRD-PARTY PROCEEDINGS. To the fullest extent permitted by
applicable law, the Company shall indemnify, hold harmless and exonerate
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee
was, is, or is threatened to be made, a party to or a participant (as a witness,
deponent or otherwise) in any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in its favor by reason of
Indemnitee’s Corporate Status. Pursuant to this Section 3, Indemnitee shall be
indemnified, held harmless and exonerated against all Expenses, judgments,
liabilities, fines, penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, liabilities, fines, penalties and amounts
paid in settlement) actually, and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal Proceeding, had no reasonable cause to believe
that Indemnitee’s conduct was unlawful.
 
4.   INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. To the fullest
extent permitted by applicable law, the Company shall indemnify, hold harmless
and exonerate Indemnitee in accordance with the provisions of this Section 4 if
Indemnitee was, is, or is threatened to be made, a party to or a participant (as
a witness, deponent or otherwise) in any Proceeding by or in the right of the
Company to procure a judgment in its favor by reason of Indemnitee’s Corporate
Status. Pursuant to this Section 4, Indemnitee shall be indemnified, held
harmless and exonerated against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company. No indemnification, hold harmless or exoneration for
Expenses shall be made under this Section 4 in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged by a court to be
liable to the Company, unless and only to the extent that any court in which the
Proceeding was brought or the Delaware Court shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnification, to
be held harmless or to exoneration.
 

--------------------------------------------------------------------------------

5.   INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY SUCCESSFUL.
Notwithstanding any other provisions of this Agreement except for Section 27, to
the extent that Indemnitee was or is, by reason of Indemnitee’s Corporate
Status, a party to (or a participant in) and is successful, on the merits or
otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall, to the fullest extent permitted
by applicable law, indemnify, hold harmless and exonerate Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee in connection therewith.
If Indemnitee is not wholly successful in such Proceeding but is successful, on
the merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall, to the fullest extent permitted
by applicable law, indemnify, hold harmless and exonerate Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved claim, issue or matter. If
Indemnitee is not wholly successful in such Proceeding, the Company also shall,
to the fullest extent permitted by applicable law, indemnify, hold harmless and
exonerate Indemnitee against all Expenses reasonably incurred in connection with
a claim, issue or matter related to any claim, issue, or matter on which
Indemnitee was successful. For purposes of this Section and without limitation,
the termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
 
6.   INDEMNIFICATION FOR EXPENSES OF A WITNESS. Notwithstanding any other
provision of this Agreement except for Section 27, to the extent that Indemnitee
is, by reason of Indemnitee’s Corporate Status, a witness or deponent in any
Proceeding to which Indemnitee was or is not a party or threatened to be made a
party, Indemnitee shall, to the fullest extent permitted by applicable law, be
indemnified, held harmless and exonerated against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.
 
7.   ADDITIONAL INDEMNIFICATION, HOLD HARMLESS AND EXONERATION RIGHTS.
 
(a) Notwithstanding any limitation in Sections 3, 4, or 5 and except for Section
27, the Company shall, to the fullest extent permitted by applicable law,
indemnify, hold harmless and exonerate Indemnitee if Indemnitee is a party to or
threatened to be made a party to any Proceeding (including a Proceeding by or in
the right of the Company to procure a judgment in its favor) against all
Expenses, judgments, liabilities, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments,
liabilities, fines, penalties and amounts paid in settlement) actually and
reasonably incurred by Indemnitee in connection with the Proceeding. No
indemnification, hold harmless or exoneration rights shall be available under
this Section 7(a) on account of Indemnitee’s conduct which constitutes a breach
of Indemnitee’s duty of loyalty to the Company or its stockholders or is an act
or omission not in good faith or which involves intentional misconduct or a
knowing violation of the law.
 
(b) Notwithstanding any limitation in Sections 3, 4, 5 or 7(a), except for
Section 27, the Company shall, to the fullest extent permitted by applicable
law, indemnify, hold harmless and exonerate Indemnitee if Indemnitee is a party
to or threatened to be made a party to any Proceeding (including a Proceeding by
or in the right of the Company to procure a judgment in its favor) against all
Expenses, judgments, fines, penalties and amounts paid in settlement (including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses, judgments, fines, penalties and amounts paid in
settlement) actually and reasonably incurred by Indemnitee in connection with
the Proceeding.
 
8.   CONTRIBUTION IN THE EVENT OF JOINT LIABILITY.
 
(a) To the fullest extent permissible under applicable law, if the
indemnification, hold harmless and/or exoneration rights provided for in this
Agreement are unavailable to Indemnitee in whole or in part for any reason
whatsoever, the Company, in lieu of indemnifying, holding harmless or
exonerating Indemnitee, shall pay, in the first instance, the entire amount
incurred by Indemnitee, whether for judgments, liabilities, fines, penalties,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any Proceeding without requiring Indemnitee to contribute to such payment, and
the Company hereby waives and relinquishes any right of contribution it may have
at any time against Indemnitee.
 

--------------------------------------------------------------------------------

(b) The Company shall not enter into any settlement of any Proceeding in which
the Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.
 
(c) The Company hereby agrees to fully indemnify, hold harmless and exonerate
Indemnitee from any claims for contribution which may be brought by officers,
directors or employees of the Company other than Indemnitee who may be jointly
liable with Indemnitee.
 
9.   EXCLUSIONS. Notwithstanding any provision in this Agreement, except for
Section 27, the Company shall not be obligated under this Agreement to make any
indemnification, advance expenses, hold harmless or exoneration payment in
connection with any claim made against Indemnitee:
 
(a) for which payment has actually been received by or on behalf of Indemnitee
under any insurance policy, contract or agreement or other indemnity or
advancement provision or otherwise, except with respect to any excess beyond the
amount actually received under any insurance policy, contract, agreement, other
indemnity or advancement provision or otherwise;
 
(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (or any successor rule) or similar provisions
of state statutory law or common law; or
 
(c) except as otherwise provided in Sections 14(f)-(g) hereof, prior to a Change
in Control, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) the
Company provides the indemnification, hold harmless or exoneration payment, in
its sole discretion, pursuant to the powers vested in the Company under
applicable law. Indemnitee shall seek payments or advances from the Company only
to the extent that such payments or advances are unavailable from any insurance
policy of the Company covering Indemnitee.
 
10. ADVANCES OF EXPENSES; DEFENSE OF CLAIM.
 
(a) Notwithstanding any provision of this Agreement to the contrary except for
Section 27, and to the fullest extent not prohibited by applicable law, the
Company shall pay the Expenses incurred by Indemnitee (or reasonably expected by
Indemnitee to be incurred by Indemnitee within three months) in connection with
any Proceeding within ten (10) days after the receipt by the Company of a
statement or statements requesting such advances from time to time, prior to the
final disposition of any Proceeding. Advances shall, to the fullest extent
permitted by law, be unsecured and interest free. Advances shall, to the fullest
extent permitted by law, be made without regard to Indemnitee’s ability to repay
the Expenses and without regard to Indemnitee’s ultimate entitlement to be
indemnified, held harmless or exonerated under the other provisions of this
Agreement. Advances shall include any and all reasonable Expenses incurred
pursuing a Proceeding to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. To the fullest extent required by applicable law, such
payments of Expenses in advance of the final disposition of the Proceeding shall
be made only upon the Company’s receipt of an undertaking, by or on behalf of
Indemnitee, to repay the advanced amounts to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified, held harmless or
exonerated by the Company under the provisions of this Agreement, the Charter,
the Bylaws, applicable law or otherwise. This Section 10(a) shall not apply to
any claim made by Indemnitee for which an indemnification, hold harmless or
exoneration payment is excluded pursuant to Section 9.
 
(b) The Company will be entitled to participate in the Proceeding at its own
expense.
 
(c) The Company shall not settle any action, claim or Proceeding (in whole or in
part) which would impose any Expense, judgment, liability, fine, penalty or
limitation on Indemnitee without Indemnitee’s prior written consent.
 

--------------------------------------------------------------------------------

11. PROCEDURE FOR NOTIFICATION AND APPLICATION FOR INDEMNIFICATION.
 
(a) Indemnitee agrees to notify promptly the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding, claim, issue or matter therein
which may be subject to indemnification, hold harmless or exoneration rights, or
advancement of Expenses covered hereunder. The failure of Indemnitee to so
notify the Company shall not relieve the Company of any obligation which it may
have to Indemnitee under this Agreement, or otherwise.
 
(b) Indemnitee may deliver to the Company a written application to indemnify,
hold harmless or exonerate Indemnitee in accordance with this Agreement. Such
application(s) may be delivered from time to time and at such time(s) as
Indemnitee deems appropriate in Indemnitee’s sole discretion. Following such a
written application for indemnification by Indemnitee, Indemnitee’s entitlement
to indemnification shall be determined according to Section 12(a) of this
Agreement.
 
12. PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.
 
(a) A determination, if required by applicable law, with respect to Indemnitee’s
entitlement to indemnification shall be made in the specific case by one of the
following methods, which shall be at the election of Indemnitee: (i) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board; (ii) by Independent Counsel in a written opinion to the Board, a copy
of which shall be delivered to Indemnitee; or (iii) by vote of the stockholders.
The Company promptly will advise Indemnitee in writing with respect to any
determination that Indemnitee is or is not entitled to indemnification,
including a description of any reason or basis for which indemnification has
been denied. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall reasonably cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.
 
(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 12(a) hereof, the Independent
Counsel shall be selected as provided in this Section 12(b). The Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board), and Indemnitee shall give written notice
to the Company advising it of the identity of the Independent Counsel so
selected and certifying that the Independent Counsel so selected meets the
requirements of “Independent Counsel” as defined in Section 2 of this Agreement.
If the Independent Counsel is selected by the Board, the Company shall give
written notice to Indemnitee advising Indemnitee of the identity of the
Independent Counsel so selected and certifying that the Independent Counsel so
selected meets the requirements of “Independent Counsel” as defined in Section 2
of this Agreement. In either event, Indemnitee or the Company, as the case may
be, may, within ten (10) days after such written notice of selection shall have
been received, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit. If,
within twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 11(b) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition the Delaware Court for resolution of any objection which shall have
been made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the Delaware Court, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 12(a) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 14(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
 

--------------------------------------------------------------------------------

(c) The Company agrees to pay the reasonable fees and expenses of Independent
Counsel and to fully indemnify and hold harmless such Independent Counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
 
13. PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.
 
(a) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 11(b) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including by the Disinterested Directors or Independent
Counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by the Disinterested Directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
 
(b) If the person, persons or entity empowered or selected under Section 12 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within thirty (30) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent permitted by law, be deemed to have
been made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a final judicial
determination that any or all such indemnification is expressly prohibited under
applicable law; provided, however, that such 30-day period may be extended for a
reasonable time, not to exceed an additional fifteen (15) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto.
 
(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.
 
(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the directors, manager, or officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise, its Board, any committee of the Board or any director, trustee,
general partner, manager or managing member, or on information or records given
or reports made to the Enterprise, its Board, any committee of the Board or any
director, trustee, general partner, manager or managing member, by an
independent certified public accountant or by an appraiser or other expert
selected by the Enterprise, its Board, any committee of the Board or any
director, trustee, general partner, manager or managing member. The provisions
of this Section 13(d) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which Indemnitee may be deemed or found to have met
the applicable standard of conduct set forth in this Agreement.
 
(e) The knowledge and/or actions, or failure to act, of any other director,
officer, trustee, partner, manager, managing member, fiduciary, agent or
employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.
 

--------------------------------------------------------------------------------

14. REMEDIES OF INDEMNITEE.
 
(a) In the event that (i) a determination is made pursuant to Section 12 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Section 10 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 12(a) of this Agreement within thirty (30) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5, 6, 7 or the last sentence of
Section 12(a) of this Agreement within ten (10) days after receipt by the
Company of a written request therefor, (v) a contribution payment is not made in
a timely manner pursuant to Section 8 of this Agreement, (vi) payment of
indemnification pursuant to Section 3 or 4 of this Agreement is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification, or (vii) payment to Indemnitee pursuant to any hold harmless or
exoneration rights under this Agreement or otherwise is not made within ten (10)
days after receipt by the Company of a written request therefor, Indemnitee
shall be entitled to an adjudication by the Delaware Court to such
indemnification, hold harmless, exoneration, contribution or advancement rights.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Except as set forth
herein, the provisions of Delaware law (without regard to its conflict of laws
rules) shall apply to any such arbitration. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.
 
(b) In the event that a determination shall have been made pursuant to Section
12(a) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 14 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and Indemnitee shall not be prejudiced by reason of that adverse determination.
 
(c) In any judicial proceeding or arbitration commenced pursuant to this Section
14, Indemnitee shall be presumed to be entitled to be indemnified, held
harmless, and exonerated and to receive advancement of Expenses under this
Agreement and the Company shall have the burden of proving Indemnitee is not
entitled to be indemnified, held harmless and exonerated and to receive
advancement of Expenses, as the case may be, and the Company may not refer to or
introduce into evidence any determination pursuant to Section 12(a) of this
Agreement adverse to Indemnitee for any purpose. If Indemnitee commences a
judicial proceeding or arbitration pursuant to this Section 14, Indemnitee shall
not be required to reimburse the Company for any advances pursuant to Section 10
until a final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).
 
(d) If a determination shall have been made pursuant to Section 12(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 14, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.
 
(e) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 14 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.
 
(f) The Company shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by law against all Expenses and, if requested by Indemnitee,
shall (within ten (10) days after the Company’s receipt of such written request)
pay to Indemnitee, to the fullest extent permitted by applicable law, such
Expenses which are incurred by Indemnitee in connection with any judicial
proceeding or arbitration brought by Indemnitee: (i) to enforce Indemnitee’s
rights under, or to recover damages for breach of, this Agreement or any other
indemnification, hold harmless, exoneration, advancement or contribution
agreement or provision of the Charter, or the Bylaws now or hereafter in effect;
or (ii) for recovery or advances under any insurance policy maintained by any
person for the benefit of Indemnitee, regardless of the outcome and whether
Indemnitee ultimately is determined to be entitled to such indemnification, hold
harmless or exoneration right, advancement, contribution or insurance recovery,
as the case may be (unless such judicial proceeding or arbitration was not
brought by Indemnitee in good faith).
 

--------------------------------------------------------------------------------

(g) Interest shall be paid by the Company to Indemnitee at the legal rate under
Delaware law for amounts which the Company indemnifies, holds harmless or
exonerates, or advances, or is obliged to indemnify, hold harmless or exonerate
or advance for the period commencing with the date on which Indemnitee requests
indemnification, to be held harmless, exonerated, contribution, reimbursement or
advancement of any Expenses and ending with the date on which such payment is
made to Indemnitee by the Company.
 
15. SECURITY. Notwithstanding anything herein to the contrary, except for
Section 27, to the extent requested by Indemnitee and approved by the Board, the
Company may at any time and from time to time provide security to Indemnitee for
the Company’s obligations hereunder through an irrevocable bank line of credit,
funded trust or other collateral. Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
Indemnitee.
 
16. NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION.
 
(a) The rights of Indemnitee as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Charter, the Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any
Proceeding (regardless of when such Proceeding is first threatened, commenced or
completed) or claim, issue or matter therein arising out of, or related to, any
action taken or omitted by such Indemnitee in Indemnitee’s Corporate Status
prior to such amendment, alteration or repeal. To the extent that a change in
applicable law, whether by statute or judicial decision, permits greater
indemnification, hold harmless or exoneration rights or advancement of Expenses
than would be afforded currently under the Charter, the Bylaws or this
Agreement, then this Agreement (without any further action by the parties
hereto) shall automatically be deemed to be amended to require that the Company
indemnify Indemnitee to the fullest extent permitted by law. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
 
(b) The DGCL, the Charter and the Bylaws permit the Company to purchase and
maintain insurance or furnish similar protection or make other arrangements
including, but not limited to, providing a trust fund, letter of credit, or
surety bond (“Indemnification Arrangements”) on behalf of Indemnitee against any
liability asserted against Indemnitee or incurred by or on behalf of Indemnitee
or in such capacity as a director, officer, employee or agent of the Company, or
arising out of Indemnitee’s status as such, whether or not the Company would
have the power to indemnify Indemnitee against such liability under the
provisions of this Agreement or under the DGCL, as it may then be in effect. The
purchase, establishment, and maintenance of any such Indemnification Arrangement
shall not in any way limit or affect the rights and obligations of the Company
or of Indemnitee under this Agreement except as expressly provided herein, and
the execution and delivery of this Agreement by the Company and Indemnitee shall
not in any way limit or affect the rights and obligations of the Company or the
other party or parties thereto under any such Indemnification Arrangement.
 
(c) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, trustees, partners,
managers, managing members, fiduciaries, employees, or agents of the Company or
of any other Enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, trustee, partner, managers, managing member, fiduciary,
employee or agent under such policy or policies. If, at the time the Company
receives notice from any source of a Proceeding as to which Indemnitee is a
party or a participant (as a witness, deponent or otherwise), the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.
 

--------------------------------------------------------------------------------

(d) In the event of any payment under this Agreement, the Company, to the
fullest extent permitted by law, shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.
 
(e) The Company’s obligation to indemnify, hold harmless, exonerate or advance
Expenses hereunder to Indemnitee who is or was serving at the request of the
Company as a director, officer, trustee, partner, manager, managing member,
fiduciary, employee or agent of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification, hold harmless or
exoneration payments or advancement of expenses from such Enterprise.
Notwithstanding any other provision of this Agreement to the contrary except for
Section 27, (i) Indemnitee shall have no obligation to reduce, offset, allocate,
pursue or apportion any indemnification, hold harmless, exoneration,
advancement, contribution or insurance coverage among multiple parties
possessing such duties to Indemnitee prior to the Company’s satisfaction and
performance of all its obligations under this Agreement, and (ii) the Company
shall perform fully its obligations under this Agreement without regard to
whether Indemnitee holds, may pursue or has pursued any indemnification,
advancement, hold harmless, exoneration, contribution or insurance coverage
rights against any person or entity other than the Company.
 
17. DURATION OF AGREEMENT. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee serves as a
director or officer of the Company or as a director, officer, trustee, partner,
manager, managing member, fiduciary, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other Enterprise
which Indemnitee serves at the request of the Company and shall continue
thereafter so long as Indemnitee shall be subject to any possible Proceeding
(including any rights of appeal thereto and any Proceeding commenced by
Indemnitee pursuant to Section 14 of this Agreement) by reason of Indemnitee’s
Corporate Status, whether or not Indemnitee is acting in any such capacity at
the time any liability or expense is incurred for which indemnification or
advancement can be provided under this Agreement.
 
18. SEVERABILITY. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
 
19. ENFORCEMENT AND BINDING EFFECT.
 
(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, officer or key employee of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer or key employee of the Company.
 
(b) Without limiting any of the rights of Indemnitee under the Charter or Bylaws
as they may be amended from time to time, this Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.
 
(c) The indemnification, hold harmless, exoneration and advancement of expenses
rights provided by or granted pursuant to this Agreement shall be binding upon
and be enforceable by the parties hereto and their respective successors and
assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), shall continue as to an Indemnitee who has ceased to be
a director, officer, employee or agent of the Company or a director, officer,
trustee, general partner, manager, managing member, fiduciary, employee or agent
of any other Enterprise at the Company’s request, and shall inure to the benefit
of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives.
 

--------------------------------------------------------------------------------

(d) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.
 
(e) The Company and Indemnitee agree herein that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may, to
the fullest extent permitted by law, enforce this Agreement by seeking, among
other things, injunctive relief and/or specific performance hereof, without any
necessity of showing actual damage or irreparable harm and that by seeking
injunctive relief and/or specific performance, Indemnitee shall not be precluded
from seeking or obtaining any other relief to which Indemnitee may be entitled.
The Company and Indemnitee further agree that Indemnitee shall, to the fullest
extent permitted by law, be entitled to such specific performance and injunctive
relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of posting bonds or other
undertaking in connection therewith. The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by a
court of competent jurisdiction, the Company hereby waives any such requirement
of such a bond or undertaking to the fullest extent permitted by law.
 
20. MODIFICATION AND WAIVER. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the Company and
Indemnitee. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
 
21. NOTICES. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third (3rd) business day after the
date on which it is so mailed:
 
(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide in writing to the
Company.
 
(b) If to the Company, to:
 
Trinity Merger Corp.
55 Merchant Street, Suite 1500
Honolulu, Hawaii 96813
Attention: Sean A. Hehir
 
With a copy, which shall not constitute notice, to
 
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166
Attn: Glenn R. Pollner
Fax No.: (212) 351-6333

 
or to any other address as may have been furnished to Indemnitee in writing by
the Company.
 

--------------------------------------------------------------------------------

22. APPLICABLE LAW AND CONSENT TO JURISDICTION. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 14(a) of this Agreement, to the fullest extent
permitted by law, the Company and Indemnitee hereby irrevocably and
unconditionally: (a) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court and
not in any other state or federal court in the United States of America or any
court in any other country; (b) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement; (c) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court; and (d) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum, or is subject (in whole or in part) to a jury trial.
 
23. IDENTICAL COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
 
24. MISCELLANEOUS. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
25. PERIOD OF LIMITATIONS. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.
 
26. ADDITIONAL ACTS. If for the validation of any of the provisions in this
Agreement any act, resolution, approval or other procedure is required to the
fullest extent permitted by law, the Company undertakes to cause such act,
resolution, approval or other procedure to be affected or adopted in a manner
that will enable the Company to fulfill its obligations under this Agreement.
 
27. WAIVER OF CLAIMS TO TRUST ACCOUNT. Indemnitee hereby agrees that it does not
have any right, title, interest or claim of any kind (each, a “Claim”) in or to
any monies in the trust account established in connection with the Company’s
initial public offering for the benefit of the Company and holders of shares
issued in such offering, and hereby waives any Claim it may have in the future
as a result of, or arising out of, any services provided to the Company and will
not seek recourse against such trust account for any reason whatsoever.
Accordingly, Indemnitee acknowledges and agrees that any indemnification
provided hereto will only be able to be satisfied by the Company if (i) the
Company has sufficient funds outside of such trust account to satisfy its
obligations hereunder or (ii) the Company consummates an initial business
combination.
 
28. MAINTENANCE OF INSURANCE. The Company shall use commercially reasonable
efforts to obtain and maintain in effect during the entire period for which the
Company is obligated to indemnify the Indemnitee under this Agreement, one or
more policies of insurance with reputable insurance companies to provide the
officers/directors of the Company with coverage for losses from wrongful acts
and omissions. The Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director or officer under such policy or policies.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indemnity Agreement to
be signed as of the day and year first above written.
 

 
TRINITY MERGER CORP.
       
By:
/s/ Sean A. Hehir
   
Name: Sean A. Hehir
   
Title: President and Chief Executive Officer
     
INDEMNITEE
       
/s/ Gregory S. Dickhens
 
Gregory S. Dickhens

 
[Signature Page to Indemnity Agreement]
 
 

--------------------------------------------------------------------------------